Title: Thomas Jefferson to Louis H. Girardin, 25 December 1815
From: Jefferson, Thomas
To: Girardin, Louis Hue


          
            
              Dear Sir
               Monticello Dec. 25. 15.
            
            I have thought it safest to put my answer to mr David under your cover. I have formerly been eager to introduce the culture of the vine and sunk a good deal of money in the endeavor. altho’ unsuccesful, I would still persevere were I younger. but I would do it on a small scale. I would engage a laboring vigneron from France, skilled in the culture of the vine & manipulation of the wine. by only so much ground as he with one or two  common laborers could cultivate in ordinary, having occasional assistance when there was great pressure. let them raise their own provisions of every kind, and to meet the other expences proceed at once to making wine from the wild grape. I have seen too many instances of good wine made from the woods to doubt it’s success.  there is a wild grape so remarkable for the quality of it’s wine that it ought to be tried. the vigneron should have a liberal interest in the success of the vineyard. such an experiment would expose one to little loss, and admit of enlargement according to it’s success. but this would be too small a scale for the talents of mr David. he should if possible be engaged on a larger one; and should the opportunity occur I should not fail to recommend his employment. but after so many unsuccesful attempts, without a single instance of success, he must not wonder if he finds great backwardness in a new effort. any of us could spare him the use of land, a house Etc. but few will be willing to take off their laborers from a known & prosperous culture to employ them in one which experience makes them consider as unpromising. I salute you with great esteem & respect
            Th: Jefferson
          
          
            P.S. I gave you once a statement of the agency that mr  Dabney Carr had in the establishment of a committee of correspondence in the beginning of the revolution. this I made out while I had the journals, acts Etc on of the times in my possession. his sons have lately requested such a statement of me; but I no longer possess the same materials. will you be so good as to send me the one I gave you, which shall be speedily returned.
          
        